Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00002-CR

                                  Larry Donnell GIBBS,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                          Trial Court No. 2015 CRR 001320 D-1
                        Honorable Jose A. Lopez, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED December 27, 2019.


                                             _____________________________
                                             Beth Watkins, Justice